DETAILED ACTION
This office action addresses Applicant’s response filed on 21 April 2022.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,861,128 to Moore in view of US 6,947,882 to Reblewski.
Regarding claim 1, Moore discloses a method of storing data during verification of a circuit design by a hardware system (Fig. 6; col. 7, lines 5-6), the method comprising:
receiving, once in every N emulation clock cycles, P sets of register data each set comprising M register bits associated with the circuit design (col. 3, lines 54-58);
storing the M register bits of each set in P shift registers during M cycles of a capture clock (col. 4, lines 52-60); and
shifting out the stored bits during M*P cycles of the capture clock (col. 5, lines 22-34).
Moore does not appear to explicitly disclose that the hardware system is a hardware emulation system.  However, this limitation is strongly implied, as Moore discloses that the system is an FPGA (Fig. 6).  Nevertheless, Reblewski explicitly discloses a hardware emulation system (Abstract).
Moore does not appear to explicitly disclose that (M+1)*P is greater than N.  Reblewski discloses this limitation (col. 8, line 65 to col. 9, line 2).  In particular, Reblewski discloses that the capture clock frequency (that controls the shift registers) should be multiples higher than the system/emulator frequency (that controls the design under test), so that the captured data can be stored and shifted out by the shift registers every system clock cycle, which satisfies the claim limitation.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Moore and Reblewski, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of operating the scan elements of a hardware emulation system at a higher frequency than the design under test, so that the scan elements can record and output captured test data in one emulation clock cycle.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Moore discloses an FPGA comprising a user design and scan chain elements for capturing and shifting out values from the user design during verification.  Reblewski similarly discloses an FPGA that emulates a user design and uses a scan chain to capture and shift out values from the user design during verification, in which the scan chain clock frequency is multiples higher than the emulation clock frequency, so that the scan chain can capture and shift-out all of the observed values in one emulation clock cycle.  The teachings of Reblewski are directly applicable to Moore in the same way, so that Moore’s FPGA would similarly emulate a user design using a scan chain clock frequency multiples higher than the emulator clock frequency so that Moore’s scan chain would capture and shift-out observed values in one emulator clock cycle.
Regarding claim 2, Moore does not appear to explicitly disclose receiving input data applied to the circuit during one or more emulation cycles and storing the received input data in a shift register different from the P shift registers.  Reblewski discloses these limitations (Fig. 7b).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Moore and Reblewski, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of utilizing shift registers to control verification of the design.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Moore is directed to an FPGA for verifying a user design.  Reblewski similarly discloses an FPGA for verifying a user design, the FPGA including shift registers for storing and loading inputs to the design during test.  The teachings of Reblewski are directly applicable to Moore in the same way, so that Moore’s FPGA would similarly include shift registers for storing and loading inputs to the design during test.
Regarding claim 3, Moore does not appear to explicitly disclose that N is equal to one.  Reblewski discloses this limitation (col. 8, line 65 to col. 9, line 2).  Motivation to combine remains consistent with claim 1.
Claims 9-11 are directed to computer readable media for performing the methods of claims 1-3, and are rejected under the same reasoning.  Reblweski further discloses computer readable media for performing the claimed methods (col. 3, lines 7-22).  Motivation to combine remains consistent with claim 1.
Claims 14-16 are directed to circuits for performing the methods of claims 1-3, and are rejected under the same reasoning.  Moore discloses circuits for performing the claimed methods (Fig. 6).

Claim(s) 4, 5, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Reblewski and further in view of US 2018/0038910 to Kawoosa.
Regarding claims 4, 12, and 17, Moore does not appear to explicitly disclose storing the shifted out bits in a local buffer.  Kawoosa discloses this limitation (Fig. 3; ¶40).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Moore, Reblewski, and Kawoosa, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of storing scan chain outputs to buffers.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Moore discloses a system comprising a scan chain for shifting out data during verification of a user design.  Kawoosa discloses that shifted-out data from scan chains can be stored in output buffers.  The teachings of Kawoosa are directly applicable to Moore in the same way, so that Moore’s scan chain would similarly store shifted-out data in output buffers.
Regarding claims 5 and 18, Moore does not appear to explicitly disclose compressing the shifted out bits and storing the compressed bits in a local buffer.  Kawoosa discloses these limitations (Fig. 3; ¶40).  Motivation to combine remains consistent with claim 4.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Reblewski, and further in view of US 7,305,635 to Abramovici.
Regarding claims 6 and 19, Moore does not appear to explicitly disclose storing the shifted out bits in a local buffer if the shifted out bits are marked as being of interest.  Abramovici discloses these limitations (col. 2, lines 28-30).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Moore, Reblewski, and Abramovici, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using selected bits to verify assertions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Moore discloses a scan chain that shifts out test data from a user design during verification.  Abramovici discloses that selected bits of test data shifted out from scan chains can be stored to evaluate assertions during verification.  The teachings of Abramovici are directly applicable to Moore in the same way, so that Moore’s shifted-out data from the scan chain would similarly have selected bits stored to evaluate assertions.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Reblewski and Kawoosa, and further in view of US 6,694,464 to Quayle.
Regarding claims 7 and 20, Moore does not appear to explicitly disclose disposing the data stored in the local buffer in one or more frames, and delivering the frames to a data storage control logic.  Quayle discloses these limitations (col. 27, lines 38-47).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Moore, Reblewski, Kawoosa, and Quayle, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of storing scan chain test data in memory.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Moore discloses a scan chain that outputs test results.  Quayle discloses that test results from scan chains can be stored in RAM as frames.  The teachings of Quayle are directly applicable to Moore in the same way, so that Moore’s test results would similarly be stored in RAM as frames.

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Reblewski, and further in view of Chuang, “A Snapshot Method to Provide Full Visibility for Functional Debugging Using FPGA”.
Regarding claims 8 and 13, Moore does not appear to explicitly disclose computing the register data for (N-1) emulation cycles during which the register data are not received from the register data received during cycle N and the received input data, the processor configured to compute the register data by running a software simulation tool simulating the circuit design.  Chuang discloses these limitations (p. 2, col. 1, par. 3; Fig. 1).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Moore, Reblewski, and Chuang, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using recorded test results to generate additional test results.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Moore discloses an FPGA that generates test results during verification.  Chuang discloses that FPGA test results can then be used in a simulator to generate test results for other cycles.  The teachings of Chuang are directly applicable to Moore in the same way, so that Moore’s test results would similarly be used in a simulator to generate test results for other cycles.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 July 2022




/ARIC LIN/            Examiner, Art Unit 2851  



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851